Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/7/22 have been fully considered but they are not persuasive.  Applicant has argued “Given the above, Jikumaru (US 2015/0362776) requires a plurality of randomly formed depressions reflecting projections and depressions of the surface of the insulating laver 128 to inhibit adverse interference of a plurality of light rays reflected by the  
plurality of reflective electrode layers 111 for a reflective display device. If for a light-transmissive liquid crystal display device, the display device may have the insulating layer 128 without projections or depressions. 
The applicants respectfully submit that one skilled in the art would reasonably modify prior art to make the proposed modification satisfactory for its intended purpose. However, the modifications proposed by the examiner RENDER THE PRIOR ART UNSATISFACTORY FOR ITS IN'TENDED PURPOSE. Please refer to M.P.E.P.2143.01 for more details. (MP.E.P.2143.01 V THE PROPOSED MODIFICATION CANNOT RENDER THE PRIOR ART UNSATISFACTORY FOR ITS INTENDED PURPOSE) 
For example, the reflective pixel electrode 136 of the present application may comprise a metal material such as aluminum, to reflect incident light (not shown) entering the liquid crystal layer 154 from the outside (at least in Paragraph [0021 ]). Accordingly, light rays reflected by the reflective electrode layers are preferable in the reflective flexible display device for the present application. For the satisfaction of the reflective pixel electrode 136 to reflect incident light of the present application, randomly formed depressions reflecting projections and depressions as suggested by Jikumaru (US 2015 0362776) must be eliminated to welcome light rays reflected by the plurality of reflective electrode layers. It is clear that the elimination of the randomly formed depressions reflecting projections and depressions RENDERS THE PRIOR ART UNSATISFACTORY FOR ITS INTENDED PURPOSE.”.  This is not persuasive as the claim only recites “a reflective pixel electrode” as the broadest reasonable interpretation of the claim the claim limitations do not preclude any such depressions.  While examiner is not asserting these depressions may cause a problem in the specific device of the applicant the claim limitations encompass any possible device with first and second flexible substrates with a reflective pixel electrode on the first substrate in addition to the other claim limitations.
As previously acknowledged Sakairi is not a flexible device but it is a reflective display.  Sakairi shows that in reflective displays the position of the reflector being integrated with the pixel electrode or separated from the pixel electrode via a separate reflector.  Jikumaru shows one possible integration the that is done in a reflective display with flexible substrates however it is not limiting and only shows that one of ordinary skill in the art could arrive at a reflective pixel electrode with a flexible display device.  Jikumara’s specific implementation is not considered limiting.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0179190 in view of Chae US20150147554 and further in view of Sakairi US 20210263378 and Jikumaru 20150362776
Regarding claim 1, Chen teaches a reflective flexible display device, comprising: a first flexible substrate (108); a second flexible substrate (126) ; a liquid crystal layer (106) disposed between the first flexible substrate and the second flexible substrate; and a reflective layer and pixel electrode [0027] disposed on the first flexible substrate.  Chen does not explicitly teach  wherein a CIELAB b* coordinate of the second flexible substrate is less than or equal to a CIELAB b* coordinate of the first flexible substrate.  However a CIELAB b* coordinate of the second flexible substrate is less than or equal to a CIELAB b* coordinate of the first flexible substrate would be obvious as this appears to be a proxy for transparency.  In a typical reflective LCD display the first substrate does not require any transparency as this substrate reflects ambient light whereas the top substrate allows incoming light to pass, enter, the liquid crystal layer and subsequently reflected by a reflective pixel or reflector formed on first substrate (lower substrate).  Therefore, it would be obvious to one of ordinary skill in the art to apply a CIELAB b* coordinate of the second flexible substrate is less than or equal to a CIELAB b* coordinate of the first flexible substrate for basic functionality of a reflective display.  Chen also teaches a first substrate made of polyimide.  Chen does not explicitly state the glass transition temperature of the substrate is greater than 250C.  Chae discloses a display class flexible polyimide substrate having glass transition temperatures of greater than 250C [0258] offering high transparency, low thermal expansion, high heat resistance, low optical anisotropy [0006]-[0009].  Therefore, it would have been obvious to use a polyimide substrate according to Chae having a glass transition temperature greater than 250C to provide high transparency, low thermal expansion, high heat resistance, low optical anisotropy.  
Chen does not explicitly teach a reflective pixel electrode.  Chen teaches implementation of a reflective display with a separate reflector and transparent pixel electrode.  Sakairi teaches implementations of a reflective liquid crystal display, one similar to Chen with a separate reflector (fig. 3 104) and pixel electrode (108) and one as claimed with a reflective pixel electrode (fig. 5 908).  Each is considered obvious over one another as art recognized equivalents.  It is noted Sakairi is not a flexible device.  However Jikumara teaches a reflective liquid crystal display with reflective pixel electrode (fig. 1 111) with flexible polyimide substate [0106] also implemented in the prior art.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Chen and Chae in view of Sakairi to provide a reflective pixel electrode as they are considered art recognized equivalents.
Regarding claim 2, Chen teaches a thickness of the first flexible substrate and the second flexible substrate is respectively between 1 micron and 45 micron [0028].
Regarding claim 3, Chen does not explicitly teach the reflective flexible display device of claim 1, wherein a thickness of the first flexible substrate and the second flexible substrate is respectively between 30 m and 40 m.
However MPEP 2144.05 states: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The thickness appears to be an optimization between durability versus flexibility and transmittance/transparency.  Applicant’s specification and claim 3 recite a range of 1 to 45 micron.  Chen does discloses an exemplary embodiment of 10 micron however does not provide any additional limitations.  It would be considered a routine optimization the thickness to Chen to gain a additional durability and a range of 30-40 micron absent any unexpected result given the applicant’s specification also discloses a wider claimed range of 1 to 45 micron. 
Regarding claim 4, Chen teaches the reflective flexible display device of claim 1, wherein a material of the second flexible substrate is different from a material of the first flexible substrate (see [0028][0034]).
Regarding claims 5 and 6, Chen does not explicitly teach the reflective flexible display device of claim 1, wherein the CIELAB b* coordinate of the second flexible substrate is less than or equal to 10 or the CIELAB b* coordinate of the first flexible substrate is greater than or equal to 10.  However Chen does teach a common material for the second flexible substrate being polyimide or PET(see [0034]) as well as the first substrate being polyimide or PET ([0028]).  Applicant’s specification discloses flexible substrate  CIELAB b* coordinate of the first flexible substrate is greater than or equal to 10 but is not limited thereto.  The specification provides no specific rational as to this value being critical as well therefore it is considered obvious over the prior art common materials are disclosed in the prior art for both substrates.
Regarding claim 10-12, Chen does not explicitly teach e reflective flexible display device is a scroll-type hanging display device ,the reflective flexible display device extends outward from a storage box, the reflective flexible display device is scrolled around a reel however these are known goal of implementing a flexible displays and implementing them as such are considered obvious.
Regarding claim 13, Chen does not explicitly teach a plurality of spacers provided between the first flexible substrate and the second flexible substrate.  However the use of spacers is known for the purpose of maintaining cell gap. Therefore, it would have been obvious to one of ordinary skill in the art to modify Chen to incorporate spacers provided between the first flexible substrate and the second flexible substrate to maintain cell gap.
Regarding claim 14, Chen teaches at least one buffer (118) layer disposed on a surface of one of the first flexible substrate and the second flexible substrate.
Regarding claim 15, Chen teaches  a transistor array layer disposed on the first flexible substrate [0027].
Regarding claim 16, Chen teaches wherein transparency of the first flexible substrate and transparency of the second flexible substrate are different ([0034] discloses the first and second substrates can comprise a different material).
Claims 7-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Chae, Sakairi and Jikumaru in view of Yang US 2014/0078450.
Regarding claim 7, Chen teaches all the limitations of claim 7 except an optical layer disposed between the first flexible substrate and the second flexible substrate, and the optical layer adjusts an optical property of the reflective flexible display device.  Yang teaches an optical layer disposed between the first flexible substrate and the second flexible substrate, and the optical layer adjusts an optical property [0008] of the reflective flexible display device to correct for stress induced birefringence (see [0004]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Chen in view of Yang to adjust for stress induced birefringence.
Regarding claim 8, Yang teaches the optical layer comprises a retardation layer [0008]-[0009].
Regarding claim 9, Chen and Yang do not explicitly teach an out-of-plane retardation of the retardation layer is between 30 nm and 300 nm.  However MPEP 2144.05 states Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is believed that this retardation value is a product of routine experimentation as adjusting the retardation value for the purposes such as improving viewing angle is considered routine experimentation and thus considered obvious.   Furthermore the claim does not place any limits on the wavelengths that this retardation value operates on.
Regarding claim 19, Yang teaches the reflective flexible display device of claim 7, wherein the optical layer comprises an optical compensation film [0008]-[0009] (waveplate is considered a compensator).
	Regarding claim 20, Yang teaches the optical layer comprises a polarizing film [0008].

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Chae, Sakairi and Jikumaru in view of Chan US 2019/0369431 and Luan US 2019/0182959.
Regarding claim 21, Chen, Chae, Sakairi and Jikumara teach all the limitations of claim 21 except a waterproof glue connected to the second flexible substrate.  Chan discloses used of a waterproof adhesive (fig. 2 50) to further shield a seal layer (40) from moisture as well as provide bonding between the two substrates.  Luan employs a waterproof adhesive (fig. 5 164) between the flexible substrates.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Chen, Chae, Sakairi and Jikumara in view of Chan and Luan to protect sealing layers from moisture.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871